          Case 1:20-cr-00369-LGS Document 36
                                          34 Filed 09/21/20
                                                   09/17/20 Page 1 of 1




                                   LAW OFFICE
                         BARRY A. WEINSTEIN, ESQ., P.C.
                                     888 Grand Concourse
                                    Bronx, New York 10451
bweinstein2248@gmail.com                                                     Tel:(718) 665-9000
                                                                             Fax:(718) 665-9147

                                      September 17, 2020
                              Application Granted. Defendants' motions, if any, shall be filed by
VIA ECF                       November 6, 2020. The Government's response, if any, shall be filed by
                              November 20, 2020. Defendants' reply, if any, shall be filed by December 4,
Honorable Lorna G. Schofield 2020. The status conference currently scheduled for October 29, 2020 is
United District Judge         adjourned to January 7, 2021 at 11:00 a.m. The Clerk of the Court is directed
United States Courthouse      to terminate the letter motions at docket numbers 33 and 34.
40 Foley Square
New York, N.Y. 10007          Dated: September 21, 2020
                              New York, New York
       Re: United States v. Jason Pichardo, et ano.
             20 Cr. 369 (LGS)

 Dear Judge Schofield:

        Motions in the above captioned case are currently scheduled to be filed on September 22,
2020. Due to the voluminous amount of discovery, we are respectfully requesting an additional 45
days to file our motions. I have spoken to the assigned assistant, and he consents to this request.
I am also aware of the fact that co-counsel has made the same request of this Court. As recently as
today, the assistant and I have been discussing a possible disposition of this case. Mr. Pichardo
is currently housed inn the Essex County Correctional Facility in Newark, New Jersey. I plan on
making an appointment to visit him next week so we can review the discovery, and hopefully agree
on a disposition of his case.

        It is therefore respecetfully requested that the defense be granted an additeional 45 days to
file motions if we cannot reach a disposition in this matter.

                                                      Respectfully submitted,

                                                      _________/s/_________
                                                      Barry A. Weinstein, Esq.

cc: A.U.S.A. Peter Davis
